XAGGARD, X
(dissenting.)
I dissent. The north zigzag line of the assessment district was reasonable because it divided the assessment district between Seventh *65street on the south and Pleasant avenue on the north. The zigzag line on the south was reasonable because it essentially followed the lines of the river bluff. Among other things, however, I think the apportionment of the charges upon the triangular and irregular tracts on Seventh street, without due actual reference to the benefits accruing to such pieces of land, which constituted the largest part of the property abutting on Seventh street, and the disregard of the difference between property situated in business districts and property situated in almost an agricultural region, avoided the assessment because of the application of an erroneous principle of law.